Citation Nr: 1016982	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  99-08 555A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a bilateral 
eye disorder has been submitted and, if so, whether service 
connection is warranted.

2.  Entitlement to service connection for a prostate 
condition.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1942 to January 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. The Veteran had a hearing before the 
Board in September 2004 and the transcript is of record.

The case was brought before the Board in March 2005, at which 
time the issues now on appeal were remanded to allow the 
Agency of Original Jurisdiction (AOJ) to further assist the 
Veteran in the development of his case.  The Veteran had 
submitted additional evidence without a waiver of RO review 
and the case was returned for appropriate action.  The 
requested action having been completed, the case is once 
again before the Board for appellate consideration of the 
issues on appeal.  The United States Court of Appeals for 
Veterans Claims (Court) has held that a remand by the Board 
confers on an appellant the right to VA compliance with the 
terms of the remand order and imposes on the Secretary a 
concomitant duty to ensure compliance with those terms.  
Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for skin 
cancer and bilateral eye disorders are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  The VA will notify the Veteran if further action is 
required on his part.


FINDINGS OF FACT

1.  An unappealed August 1989 rating decision denied the 
Veteran's claim seeking entitlement to service connection for 
an eye condition finding no medical evidence of a current 
disability related to any incident of his military service.  

2.  Evidence received since August 1989 bears directly and 
substantially upon the specific matter under consideration. 
The evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  The Veteran's prostate conditions, to include benign 
prostatic hyperplasia (BPH) and urinary retention, are not 
shown to be related to service or to any incident of his 
military service.  

4.  The Veteran's current psychiatric diagnoses, to include 
generalized anxiety disorder (GAD) and dysthymic disorder are 
not shown to be related to service or to any incident of his 
military service.  


CONCLUSIONS OF LAW

1.  The August 1989 RO rating decision that denied service 
connection for an eye condition is final, but new and 
material evidence has since been received and the claim for 
entitlement to service connection for a bilateral eye 
condition is reopened. 38 U.S.C.A. §§ 5108, 7105(b), (c) 
(West 2002); 38 C.F.R. §§ 3.156(a), 3.160(d), 20.201, 20.302 
(2009).

2.  The Veteran's prostate condition was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1131, 
1112, 1113, and 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, and 3.309 (2009).

3.  The Veteran's psychiatric conditions, to include his 
claimed PTSD, were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, and 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, and 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

With regard to the Veteran's petition to reopen a claim of 
entitlement to service connection for a bilateral eye 
condition, as will be discussed more thoroughly below, the 
claim is being reopened.  As the issue is being reopened, the 
Board finds any deficiencies in notice are not prejudicial to 
the Veteran here. 

With regard to the Veteran's prostate and PTSD claims, the 
notice requirements were met in this case by letters sent to 
the Veteran in March 1998, September 2002 and April 2004.  
Those letters advised the Veteran of the information 
necessary to substantiate his claim, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence. See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159(b).  Since the Board has 
concluded that the preponderance of the evidence is against 
the claims for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was not 
done in this case because the VCAA was enacted during the 
pendency of this appeal.  However, the claimant still has the 
right to VCAA content complying notice and proper subsequent 
VA process, and that has been done, as discussed above.  Any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although complete notice provided to the claimant in 2002 and 
2004 was not given prior to the first adjudication of the 
claims, the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and, after the notice was provided, the claim was 
readjudicated and an additional SSOC was provided to the 
Veteran in May 2004, May 2009 and October 2009.  Not only has 
he been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices, but the actions taken by VA have essentially cured 
the error in the timing of notice.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
With regard to service connection claims, the Court held in 
the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
that an examination is required when (1) there is evidence of 
a current disability, (2) evidence establishing an "in-
service event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

The Veteran was afforded medical examination to obtain an 
opinion as to whether his psychiatric condition can be 
directly attributed to service.  Id.; see also Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004).  The examination and 
the evidence of record is sufficient to decide the claim so 
that further examination or opinion is not needed.  The Board 
finds there is no persuasive and competent evidence that the 
claimed condition may be associated with the Veteran's 
military service.  This is discussed in more detail below.  

The Board concludes an examination is not needed in this case 
for the Veteran's claimed prostate condition because the only 
evidence indicating the Veteran "suffered an event, injury 
or disease in service" is his own lay statements.  The 
Veteran claims his prostate condition is related to eating 
food containing saltpeter.  The Veteran's service records do 
not confirm his military food contained saltpeter and he has 
provided no evidence to support his assertion.  In addition, 
no medical professional has indicated that the Veteran's 
prostate condition is related to eating a certain type of 
food, or specifically saltpeter.  The Veteran's theory of 
etiology simply is insufficient to trigger VA's duty to 
provide an examination.  The evidence in this case does not 
raise any indication that the Veteran's current prostate 
condition may be related to an in-service event.  See id.  As 
will be explained in greater detail below, the objective 
evidence simply does not establish an in-service injury 
occurred.  Accordingly, such evidence is insufficient to 
trigger VA's duty to provide an examination.    See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the appellant's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
There is no reasonable possibility that a medical opinion 
would aid in substantiating the appellant's claim since it 
could not provide evidence of a past event.

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims.  

New and Material Evidence (Eye)

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

The Veteran claims he currently has bilateral eye conditions 
related to in-service sun exposure serving on deck a Naval 
ship in the military as a signalman.  He further claims he 
was told on separation that his left eye was damaged due to 
bright sunlight.  

The RO denied the Veteran's claim in August 1989 finding no 
current evidence at that time of a diagnosed eye condition.  

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  
38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, 
and 20.302(a).  The Veteran did not submit any correspondence 
during the relevant time period and, therefore, the August 
1989 rating decision is final.

Evidence at the time of the August 1989 rating decision 
included the Veteran's service treatment and personnel 
records confirming the Veteran served as a signalman in the 
Navy, but silent as to any complaints, treatment or diagnoses 
of an eye condition in the military.  The record also 
included an April 1989 VA examination report indicating the 
Veteran had bilateral cataracts likely related to some 
traumatic event because the cataracts were "not normal age-
related cataracts."  The examiner noted the Veteran's 
complaints of in-service exposure to sun, but did not proffer 
any specific opinion of what "traumatic event" caused the 
Veteran's bilateral cataracts.

Evidence received since August 1989 includes the Veteran's 
lay statements, VA outpatient treatment records through March 
1999 and private treatment records, to include a private 
opinion dated March 2000 by Dr. Cricchio opining it is "at 
least as likely as not that the constant exposure to the sun 
[during his years in the naval service] was a cause in [the 
Veteran's] cataract development."  

Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened 
and allowed and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.   

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a).  [An amended version of 38 
C.F.R. § 3.156(a) is effective only for petitions to reopen 
filed on or after August 29, 2001, and does not apply here, 
as the instant petition to reopen was filed prior to that 
date, in November 1998.]  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Again, the RO denied the Veteran's claim in August 1989 
because there was no evidence of a current eye disability 
related to any incident of his military service.   For 
evidence to be material in this case, therefore, it would 
have to relate to this fact.

The new evidence confirms the Veteran is, at the very least, 
diagnosed with cataracts.  There is also some medical 
evidence, namely the March 2000 statement from Dr. Cricchio, 
that the cataract development is due to constant sun exposure 
during his years in the naval service.  The statement is not 
supported by any significant rationale, nor is it clear if 
Dr. Cricchio reviewed any records in rendering his opinion.  
Although not dispositive, the new medical evidence bears 
"directly and substantially" upon the specific matter under 
consideration and must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (2000).  
Accordingly, the claim may be reopened.

Service Connection (Prostate and PTSD)

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran claims he has a prostate condition related to in-
service food being prepared with saltpeter.  He further 
claims he has PTSD related to various in-service stressful 
events where his life was threatened by another ship, a 
torpedo attack, his captain, and a typhoon.  Specifically, 
the Veteran indicates a circumstance where he was grabbed 
from his sleep because his shipmates could not remember an 
international code to send to a neighboring ship to alert 
them that they were "friendly."  The Veteran claims he sent 
the code seconds before they would have been attacked.  
During a torpedo attack, the Veteran claims his captain 
threatened to shoot any shipmate that "ducked."  He further 
detailed a time when he sailed through a typhoon that nearly 
took down the ship.  

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

The Veteran's service treatment records are silent as to any 
complaints, treatment or diagnoses of a prostate condition or 
a psychiatric condition.  The Board further notes the Veteran 
did not provide any specific dates of his alleged traumatic 
events and none of the claimed PTSD stressors have been 
confirmed.

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service.  

The Board notes the Veteran's post-service VA and private 
treatment records simply do not confirm a diagnosis of PTSD.  
The Court, however, recently held in Clemons v. Shinseki, 23 
Vet. App. 1 (2009) that when a claimant identifies PTSD 
without more, it cannot be considered a claim limited only to 
that diagnosis, but rather must be considered a claim for any 
mental disability that may reasonably be encompassed by 
several factors including the claimant's description of the 
claim, the symptoms the claimant describes, and the 
information the claimant submits or that VA obtains in 
support of the claim.  

The crucial inquiry, then, is whether the Veteran currently 
has a chronic prostate condition or any chronic psychiatric 
disability attributable to his military service.  The Board 
concludes he does not.

After service, with regard to the prostate claim, the Veteran 
was treated in 1983, nearly four decades after service, for 
benign prostatic hyperplasia (BPH) and urinary retention, to 
include surgical treatment.  The private treatment records do 
not indicate the likely etiology of the Veteran's conditions 
and subsequent records are silent as to any continued 
treatment or follow-up.  

With regard to the Veteran's claimed PTSD, again the 
Veteran's post-service VA and private treatment records 
simply do not confirm a diagnosis of PTSD.  Post-service 
medical records indicate a diagnosis of dysthymic disorder 
with obsessive traits in May 1998, over five decades after 
service, and a diagnosis of generalized anxiety disorder 
(GAD) in August 1998.  VA outpatient treatment records 
occasionally note a diagnosis of dysthymic disorder or 
anxiety disorder, but overall focus on the Veteran's 
complaints of insomnia.  A May 1998 VA outpatient treatment 
record, additionally, noted some PTSD symptoms, but 
ultimately concluded the Veteran's inability to sleep and 
other symptoms were due to ruminative thinking, obsessing 
over the future and "narcissistic type achievement."  At 
that time, the Veteran was diagnosed with dysthymic disorder 
with obsessive traits. 

The Veteran was afforded a VA psychiatric examination in 
August 1998.  The examiner detailed the Veteran's reported 
in-service stressors, but noted the Veteran rarely has 
intrusive memories and did not suffer from flashbacks.  It 
was noted that the Veteran did not relate symptoms sufficient 
to support a diagnosis of PTSD.  The examiner found it 
significant that the Veteran left the military and went on to 
obtain a bachelor's degree in accounting where he worked 
thereafter and claimed to never have been fired from a job.  
The examiner also found it significant that the Veteran's 
parents divorced when he was 9 years old and the Veteran felt 
he was a poor father because of his upbringing.  In rendering 
the diagnosis of GAD, the examiner found the Veteran had some 
PTSD symptomatology, but overall did not meet the criteria 
for PTSD.  As for the diagnosis of GAD, from the interview 
with the Veteran, the examiner opined the Veteran's GAD 
likely existed most of his life, to include prior to his 
military service.  Overall, the examiner found non-military 
related factors more significant to the Veteran's current 
diagnosis.

The Board finds the examiner's opinion persuasive.  It is 
based on a thorough examination and a complete review of the 
claims folder.  Also compelling, no medical professional has 
linked the Veteran's current psychiatric disabilities to any 
incident of his military service and as noted above, the 
examiner considered the Veteran's claimed stressors in 
providing the opinion.  

As indicated above, aside from BPH and urinary retention 
treatment in 1983, the Veteran's medical records are silent 
as to any on-going prostate condition.  No medical 
professional has ever indicated the Veteran has a chronic 
prostate condition due to any incident of his military 
service.  

The Board has considered the Veteran's description of in-
service events and symptoms after his military service.  In 
accordance with the recent decision of the United States 
Court of Appeals for the Federal Circuit in Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006), the Board notes lay 
evidence presented by the Veteran concerning his continuity 
of symptoms after service is generally credible regardless of 
the lack of contemporaneous medical evidence.  In this case, 
however, the Veteran's claim fails because no medical 
professional links the Veteran's current diagnoses with his 
reported continuity of symptomatology.  The provisions 
concerning continuity of symptomatology do not relieve the 
requirement that there be some medical evidence of a current 
disability related to service.  For service connection to be 
established by continuity of symptomatology there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997) (emphasis added). In this case, there is evidence 
to the contrary as described above.

In short, the medical evidence does not show diagnoses of a 
prostate or psychiatric disability for decades after service.  
No medical professional, moreover, associates a current 
prostate or psychiatric disability with any incident of the 
Veteran's military service.  The Board concludes service 
connection for a prostate condition and for a psychiatric 
disability, to include PTSD, must be denied.  As reflected by 
the discussion above, the preponderance of the evidence is 
against the Veteran's claims.  As such, the benefit-of-the-
doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

As new and material evidence has been received to reopen the 
claim for service connection for a bilateral eye disorder, 
the claim is reopened, and, to that extent only, the appeal 
is granted.

Entitlement to service connection for a prostate condition is 
denied.

Entitlement to service connection for PTSD is denied.




REMAND

The Veteran claims he suffers with recurrent cancerous skin 
lesions and eye conditions do to his exposure to the sun in 
the military.  Specifically, the Veteran served as a 
signalman in the Navy, requiring him to spend most of his 
days on the deck exposed to the hot sun.  He claims he 
frequently stayed out all day in shorts and bare-chested.  He 
submitted military photographs of himself in shorts and bare-
chested in support of his claim. 

As indicated above, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim, as defined by 
law.  With regard to service connection claims, the Court 
held in the case of McLendon v. Nicholson, 20 Vet. App. 79 
(2006), that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

In this case, the Veteran's DD-214 and personnel records 
confirm the Veteran served part of his time in the military 
as a signalman aboard a ship in the Navy.  His service 
treatment records, however, are silent as to any complaints, 
treatment or diagnoses of any skin or eye disability.

After service, the Veteran has submitted numerous statements 
from private physicians that he has been treated for 
malignant and non-malignant skin lesions through the years 
related to sun exposure in the Navy.  These statements dated 
March 2000, October 2004 and, most recently in May 2008, 
indicate the Veteran suffers from skin cancer or past skin 
cancerous lesions due to constant exposure to sunlight on 
deck of the ship during his service in the Navy.  None of 
these statements, written by Dr. Cricchio, Dr. Griff and Dr. 
Flanagan respectively offer any detailed rationale or explain 
what records, if any, were reviewed in rendering their 
opinions. 

The Veteran was afforded a VA skin examination in September 
2008 where the examiner diagnosed the Veteran with residual 
scars from excisions of malignant melanoma, basal cell 
cancers and squamous cell cancer as well as seborrheic 
keratoses and actinic keratoses.  The examiner did not 
proffer an opinion as to the likely etiology of these 
diagnoses, but the Board finds noteworthy that the Veteran, 
at that time, did not have active skin cancer.

VA and private treatment records indicate various past 
excisions of skin lesions and on-going treatment for 
seborrheic keratoses.  No medical professional has every 
opined the likely etiology of the Veteran's seborrheic 
keratoses or actinic keratoses.

In light of the Veteran's military occupation, the private 
opinions and the other medical evidence, the Board finds a VA 
examination is warranted to ascertain the Veteran's current 
skin diagnoses and the likely etiology of any and all skin 
conditions found.

With regard to the Veteran's eye claim, as explained above, 
the Veteran was afforded a VA examination in April 1998 where 
the examiner diagnosed the Veteran with cataract of both eyes 
related to some traumatic event and not due to normal age-
related cataracts.  The examiner also noted the Veteran's 
complaints of being exposed to bright sunlight in the 
military, but did not specifically opine with regard to the 
likely etiology of the Veteran's cataracts.  

In support of his claim, the Veteran also submitted a private 
physician statement dated March 2000 from Dr. Cricchio 
opining it is "at least as likely as not that the constant 
exposure to the sun was a cause in [the Veteran's] cataract 
development."  (Emphasis added).  The statement is ambiguous 
because it is unclear whether the Veteran's exposure to the 
sun in the military is etiologically related to the Veteran's 
cataracts or if it is just one factor among many other non-
service related factors.  

In any case, there is medical evidence raising the 
possibility that the Veteran suffers from some eye condition 
related to "trauma," and possibly sun exposure. The medical 
evidence is not dispositive, but warrants further 
development.  

The Board finds noteworthy that generally defective vision is 
considered a congenital or developmental defect not subject 
to compensation.  In this case, however, the Veteran appears 
to be alleging defective vision or some other eye condition 
related to in-service injury, namely exposure to the sun.

Congenital or developmental conditions and refractive errors 
are not injuries or diseases and, therefore, generally may 
not be service connected as a matter of express VA 
regulation.  38 C.F.R. § 3.303(c), 4.9.  There are, however, 
certain limited exceptions to this rule.  Service connection 
may be granted for hereditary diseases that either first 
manifested themselves during service or which preexisted 
service and progressed at an abnormally high rate during 
service.  VAOPGCPREC 67-90 (July 18, 1990).  Further, where 
during service a congenital or developmental defect is 
subject to a superimposed injury or disease, service 
connection may be warranted.  VAOPGCPREC 82-90 (July 18, 
1990).  Accordingly, to the extent the Veteran's impaired 
vision is a congenital or developmental defect, the crucial 
inquiry here is whether the Veteran sustained a superimposed 
injury or disease during service.  This is a medical inquiry 
and, therefore, a VA examination is necessary.

Given the evidence in this case, the Board is unable to make 
a decision without medical opinions regarding the nature and 
etiology of the conditions at issue.  VA examinations are 
indicated.  

The RO should also take this opportunity to obtain any 
missing VA or private treatment records.  Specifically, the 
RO should make efforts to obtain any missing private 
treatment records from Dr. Cricchio, Dr. Griff and Dr. 
Flanagan.  The RO should also make efforts to obtain recent 
VA outpatient treatment records from March 1999 to the 
present. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Ask the Veteran to identify any and 
all private medical providers who he 
sought treatment for his skin cancer and 
eye conditions, to include Dr. Cricchio, 
Dr. Griff and Dr. Flanagan; ask the 
Veteran to complete release forms 
authorizing VA to request his treatment 
records from Dr. Cricchio, Dr. Griff and 
Dr. Flanagan and any other private medical 
doctor identified.  These medical records 
should then be requested, and the RO 
should specify that actual treatment 
records, as opposed to summaries, are 
needed.  All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.

2.  Obtain the Veteran's medical records 
from the VA Medical Center in Castle 
Point, New York and West Palm Beach, 
Florida from March 1999 to the present.  
All efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available



3.  After obtaining the above records, to 
the extent available, schedule the Veteran 
for appropriate VA examinations for the 
Veteran's claimed skin disorder and his 
claimed bilateral eye disorder to 
determine the extent and likely etiology 
of any disorder(s) found to be present and 
specifically addressing whether the 
Veteran has an eye disorder or skin 
disorder that is causally related to in-
service including sun exposure or any 
other incident of his military service 
versus non-military related factors. 

In addition, the eye examiner should also 
comment on whether the Veteran's 
cataracts, visual impairment or any other 
eye condition found is etiologically 
related to in-service sun exposure or a 
separate congenital or developmental 
defect.  To the extent the eye 
condition(s) is(are) a congenital or 
developmental defect, the examiner should 
proffer an opinion as to whether the 
Veteran's eye condition(s) was(were) 
subject to a superimposed injury or 
disease during service. 

The claims folder must be reviewed by the 
examiners and the examiners should provide 
a complete rationale for any opinions 
reached.  The examiners are asked to 
consider the medical evidence of record, 
to include past VA examinations dated 
April 1998 and September 2008 and private 
medical opinions rendered in March 2000, 
October 2004 and May 2008 in providing 
their opinions.

It would be helpful if both the skin 
and eye examiners would use the 
following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" 


(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

4.  After completion of the above skin and 
eye examinations and any additional 
development deemed necessary, the RO 
should review this matter.  The RO must 
consider all applicable laws and 
regulations.  If the benefit sought 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The purposes of this remand are to complete the record, and 
to ensure due process. The Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claims must be afforded expeditious treatment.



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


